Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Rejection of claims  1-10, 12-25 and 27-30 under 35 U.S.C. 101 has been withdrawn in response to amended claims 1 and 16 submitted on 11/01/2022.
Rejection of claims 1-30 under 35 U.S.C 12(b) has been withdrawn in response to amended claims 1, 3, 16 and 18 submitted on 11/01/2022.
	
Response to Arguments
Applicant's arguments filed 11/01/2022, with respect to claims 1 and 16 have been fully considered but they are not persuasive. 
Applicant stated: Applicant respectfully submits that the cited references do not teach the combination of elements recited in each of independent Claims 1 and 16, as amended. For example, with respect to Claim 1, the cited references do not teach or suggest the claimed method of generating a route specification including a first rout segment, wherein the first route segment comprises "a constraint region encompassing the goal region, the constraint region establishing boundaries for the robot to remain within while traversing toward the goal region, wherein the constraint region is aligned with an edge connecting the goal region of the first route segment to a goal region of the second route segment." Amended independent Claim 16 includes similar features.

Examiner respectfully disagrees: Under BRI, constraint region for a robot is a region that a robot is constrained to operate within. Position, speed, acceleration, altitude, energy/fuel consumption, operating temperature are a few examples that a robot may be constrained to operate within. For example, a speed limit of X mph constricts a robot up to speeds of <= X mph, and a power limit of Y Watts constricts a robot to consume power up to Y Watts. In light of examiner’s interpretation,  Sri teaches:

generating a route specification including a first rout segment, wherein the first route segment comprises a constraint region encompassing the goal region ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. [0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Particular safe zones are constraint region because UAV adheres to the safe zones. A waypoint is in a goal region because UAV traverses to a particular waypoint, and as waypoints are along flight path(s), particular safe zones i.e. constraint region encompasses waypoints i.e. goal region), 

Sri further teaches: the constraint region establishing boundaries for the robot to remain within while traversing toward the goal region ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Because UAV adheres to particular safe zones, particular safe zones represent constraint region and boundaries for flight paths. And UAV remains within boundaries of constraint region while traversing the flight paths i.e. towards goal region of each flight path), 

Sri also teaches: wherein the constraint region is aligned with an edge connecting the goal region of the first route segment to a goal region of the second route segment ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. [0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. Because waypoints are part of overall flight plan, they are also within safe zones to keep UAV within particular geographical locations, particular geo-fencing. An edge is a flight path between two consecutive waypoints, and a particular altitude constraint is aligned with a flight path. Furthermore, [0019], disclosing determine an optimal flight path for UAV 220 based on constraints, such as obstacles or fuel requirements. As a waypoint is used for stopping and refueling, a flight path and waypoint determined based on constraints i.e. constraint region, hence ).

Therefore, Sri teaches modified claims 1 and 16.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

For claim 12, “a first navigation system” and “a second navigation system” is interpreted as software run by the data processing hardware.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11, 12, 14, 15-18, 20, 21, 26, 27, 29 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava (US 20160247404 hereinafter referred to as Sri).
For claim 1, Sri teaches: A method comprising:
receiving, at data processing hardware, a navigation command to navigate a robot to a mission destination within an environment of the robot ([0021], disclosing UAV platform 230 may receive, from user device 210, a request for a mission that includes travelling along a flight path from an origination location to a destination location);

generating, by the data processing hardware, a route specification for navigating the robot from a current location in the environment to the mission destination in the environment, the route specification comprising a series of route segments including a first route segment and a second route segment ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is first route segment, and from first waypoint to next waypoint or destination location is second route segment), wherein the first route segment comprising:

a goal region ([0039], disclosing UAV platform 230 may calculate the flight path from the origination location to the destination location based on aviation information. [0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Waypoint is a goal region. Path from origination location to first waypoint is first route segment, and from first waypoint to next waypoint or destination location is second route segment. Therefore, goal region of a route segment is destination location or where UAV stops for recharging or refueling);

a constraint region encompassing the goal region, the constraint region establishing boundaries for the robot to remain within while traversing toward the goal region ([0019], disclosing determine an optimal flight path for UAV 220 based on constraints, such as obstacles or fuel requirements, constraints are boundaries. As optimal path is entire path between origin location and destination location, all the route segments in between are determined based on constraints as well. Fuel requirements are boundaries that robot remains within throughout the route segments. Furthermore, [0022] disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g. particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting flight paths to keep UAVs to particular altitudes, particular geographical locations, particular geo-fencing, etc. is also a constraint region), wherein the constraint region is aligned with an edge connecting the goal region of the first route segment to a goal region of the second route segment ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. [0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. Because waypoints are part of overall flight plan, they are also within safe zones to keep UAV within particular geographical locations, particular geo-fencing. An edge is a flight path between two consecutive waypoints, and a particular altitude constraint is aligned with a flight path. Furthermore, [0019], disclosing determine an optimal flight path for UAV 220 based on constraints, such as obstacles or fuel requirements. As a waypoint is used for stopping and refueling, a flight path and waypoint determined based on constraints i.e. constraint region, hence); and

an initial path for the robot to follow while traversing the first route segment (Abstract, disclosing device generates flight path instructions for the flight path and mission instructions for the mission operations, and provides the flight path/mission instructions to the identified UAVs to permit the identified UAVs to travel from the first location to the second location, via the flight path, and to perform the mission operations at the second location. Flight path instructions have initial path for UAVs i.e. robot to follow. Figure 4 step 410, disclosing calculating a flight path from first location to a second location. Steps 420, 425 and 430 disclosing, identifying UAVs to perform a mission, generating mission instructions and providing flight path to identified UAVs i.e., an initial path for the robot to follow); and 

instructing, by the data processing hardware, the robot to traverse the initial path ([0036], disclosing process 400 for identifying and instructing UAVs to perform a flight path and a mission).
Claim 16 recites same limitations as of claim 1, hence is also rejected under same basis. Sri also teaches: memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0028] and figure 3, disclosing device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface. [0029], disclosing Memory 330 may include a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, an optical memory, etc.) that stores information and/or instructions for use by processor 320), as recited in claim 16.

For claim 2, Sri teaches: The method of claim 1, wherein the constraint region of first route segment overlaps a constraint region of second route segment ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting the flight paths to particular altitudes, particular geographical locations, particular geo-fencing, etc. . [0019], disclosing determine an optimal flight path for UAV 220 based on constraints, such as obstacles or fuel requirements. As optimal path is entire path between origin location and destination location, all the route segments in between are determined based on constraints as well. Fuel requirements is one constraint region that robot has to adhere to throughout the route segments. And limiting the flight to particular altitudes and obstacle avoidance are other constraint regions that fuel requirements overlap. [0009], disclosing obstacle information (e.g., buildings, mountains, etc.) associated with the geographical region; regulatory information (e.g., no-fly zones, government buildings, etc.) associated with the geographical region; historical information (e.g., former flight paths, former weather, etc.) associated with the geographical region; etc. Obstacle avoidance throughout entire flight plan is adhered to, therefore the constraint region overlaps first and second route segments).
Claim 17 recites same limitations as of claim 2, hence is also rejected under same basis.

For claim 3, Sri teaches: The method of claim 1, wherein the constraint region encompassing the goal region for the first route segment also encompasses the goal region associated with the second route segment, and wherein the second route segment overlaps the first route segment ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting the flight paths to particular altitudes, particular geographical locations, particular geo-fencing, etc. [0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Waypoint for first route segment is goal region, and origin for second route segment. Therefore, first route segment overlaps second route segment).
Claim 18 recites same limitations as of claim 3, hence is also rejected under same basis.

For claim 5, Sri teaches: The method of claim 1, wherein each of the goal region of the first segment and the goal region of the second segment represents an area that a center point of the robot enters while traversing the route segment ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Figure 1A and [0009], disclosing robot to perform a mission at location B. [0001], disclosing UAVs may be used for a growing number of civilian applications, such as police surveillance, firefighting, security work (e.g., surveillance of pipelines), surveillance of farms, commercial purposes, etc. Center of UAV will necessarily be inside goal region to recharge, refuel, firefighting, surveillance etc.).
Claim 20 recites same limitations as of claim 5, hence is also rejected under same basis.

For claim 6, Sri teaches: The method of claim 1, wherein the first route segment further comprises at least one of goal costs, velocity bounds, position costs, position constraints ([0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes). Limiting UAV to particular altitude is position constraint), velocity costs, yaw constraints, or mobility parameters.
Claim 21 recites same limitations as of claim 6, hence is also rejected under same basis.

For claim 11, Sri teaches: The method of claim 1, wherein the robot sequentially traverses each route segment in the series of route segments by passing through a respective goal region while navigating to the mission destination in the environment ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. UAV has to sequentially traverse through each route segment and its respective goal region while navigating to destination point).
Claim 26 recites same limitations as of claim 11, hence is also rejected under same basis.

For claim 12, Sri teaches: The method of claim 1, wherein the route specification comprises at least one global constraint configured to constrain the robot while traversing each route segment (0022], disclosing UAV platform 230 may adhere to requirements to ensure that UAVs 220 safely traverse flight paths, and may limit the flight paths of UAVs 220 to particular safe zones (e.g., particular altitudes, particular geographical locations, particular geo-fencing, etc.) to further ensure safety. Limiting the flight paths to particular altitudes, particular geographical locations, particular geo-fencing, etc.)
Claim 27 recites same limitations as of claim 12, hence is also rejected under same basis.

For claim 14, Sri teaches: The method of claim 1, wherein receiving the navigation command comprises receiving the navigation command from a user device in communication with the data processing hardware (0021], disclosing UAV platform 230 may receive, from user device 210, a request for a mission that includes travelling along a flight path from an origination location to a destination location).
Claim 29 recites same limitations as of claim 14, hence is also rejected under same basis.

For claim 15, Sri teaches: The method of claim 1, wherein a goal region for a last route segment in the series of route segments encompasses the mission destination ([0039], disclosing UAV platform 230 may determine one or more waypoints along the flight path for stopping and recharging or refueling. Path from origination location to first waypoint is one route segment, and from first waypoint to next waypoint or destination location is next route segment. [0009], disclosing user A wants to fly multiple UAVs, selected from a pool or group of UAVs, from location A to a destination location (e.g., location B) in order to perform a mission at location B. Location B is goal region of last route segment).
Claim 30 recites same limitations as of claim 15, hence is also rejected under same basis.

For claim 31, Sri teaches: The method of Claim 1, further comprising: implementing, by the data processing hardware, a first navigation system configured to: receive the navigation command, generate the route specification, and generate the constraint region for the first route segment (Abstract, disclosing a device receives a request for a mission that includes traversal of a flight path from a first location to a second location and performance of mission operations, and calculates the flight path from the first location to the second location based on the request. [0009], disclosing FIGS. 1A and 1B are diagrams of an overview of an example implementation 100 described herein. In example implementation 100, assume that a user device (e.g., user device A) is associated with a user (e.g., user A) that is located at an origination location (e.g., location A). And networks may provide information to the data storage, such as capability information associated with the UAVs (e.g., thrusts, battery life, etc. associated with the UAVs); weather information associated with a geographical region that includes geographical locations of location A, location B, and locations between location A and location B; air traffic information associated with the geographical region; obstacle information (e.g., buildings, mountains, etc.) associated with the geographical region; regulatory information (e.g., no-fly zones, government buildings, etc.) associated with the geographical region; historical information (e.g., former flight paths, former weather, etc.) associated with the geographical region; etc. All of those are constraints that the device utilizes in generation of constraint region); and 

implementing, by the data processing hardware, a second navigation system ([0019], disclosing a UAV 220 i.e. a second navigation system) configured to: 

receive the constraint region and the initial path from the first navigation system, and generate a step plan for the robot to navigate the initial path ([0009], disclosing computational resources of UAV 220 may combine information from different sensors to detect obstacles on the ground or in the air; communicate with one or more of networks 240-260 and/or other UAVs 220; determine an optimal flight path for UAV 220 based on constraints, such as obstacles or fuel requirements; determine an optimal control maneuver in order to follow a given path or go from one location to another location. [0054], disclosing UAVs 220 may take off at a time specified by the flight path instructions, may travel a route and at altitudes specified by the flight path instructions, may detect and avoid any obstacles encountered in the flight path, etc. until the identified UAVs 220 arrives at the destination location. Avoiding obstacles is degenerating obstacle avoidance step plan for UAV to navigate initial path).

For claim 32, Sri teaches: The method of Claim 1, further comprising adjusting, by the data processing hardware, an amount of margin distance between the robot and an obstacle based on a size of the constraint region ([0042], disclosing UAV platform 230 may determine that, without obstacle issues, the flight path may take any UAV 220 one hour to complete at an altitude of two-hundred meters. UAV platform 230 may further determine that one or more buildings are two-hundred meters in height based on the obstacle information, but that no other obstacles are greater than two-hundred meters in height. In such an example, UAV platform 230 may alter the flight path from an altitude of two-hundred meters to an altitude of three-hundred meters. The altitude of three-hundred meters may enable any UAV 220 to safely arrive at the location without the possibility of colliding with the one or more buildings. As one or more buildings i.e., obstacles are two-hundred meters are  tall, amount of margin distance between obstacle and UAV is low for flight altitude of two-hundred meters, and changing flight height to three-hundred meters adjusts amount of margin distance between obstacle and UAV).

For claim 33, Sri teaches: The method of Claim 1, further comprising selecting, by the data processing hardware, a size of the constraint region based on capabilities of the at least one sensor and/or a fidelity of the map ([0041], disclosing UAV platform 230 may calculate the flight path based on the air traffic information. For example, UAV platform 230 may determine that, without air traffic issues, the flight path may take any UAV 220 two hours to complete at an altitude of five-hundred meters. UAV platform 230 may further determine that other UAVs 220 are flying at the altitude of five-hundred meters based on the air traffic information, but that no other UAVs 220 are flying at an altitude of one-thousand meters. In such an example, UAV platform 230 may alter the flight path from an altitude of five-hundred meters to an altitude of one-thousand meters. The altitude of one-thousand meters may enable any UAV 220 to safely arrive at the location without the possibility of colliding with the other UAVs 220. Altitude is size of constraint region and that is selected based on number of UAVs flying i.e. fidelity of the map).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Bodin (US 20060167622).

For claim 4, Sri teaches: The method of claim 1, wherein each of the goal region of the first segment and the goal region of the second segment comprises a convex shape (figure 1A and [0009], disclosing destination location i.e. goal region as a convex shape).

Although Sri teaches of goal region as convex shape, Sri does not explicitly teach other goal regions i.e. waypoints to be convex shape. Therefore, Sri does not teach each goal region to be convex shape.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to define each goal region as a convex shape to keep navigation policies consistent.

Or in the alternative, Bodin teaches each goal region to be convex shape ([0223] and figure 26], disclosing UAVs fly a circular orbit with radius R around waypoint (210). The orbital pattern positions are equally spaced around the orbit, separated by angles of approximately 72 degrees.  The pattern distance between pattern positions may be measured along the orbital flight path (264) between orbital positions and calculated as: d=2.pi.R/N, where R is the orbital radius of the orbital pattern, and N is the number of orbital pattern positions in the orbital pattern).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri to wherein each of the goal region of the first segment and the goal region of the second segment comprises a convex shape as taught by Bodin to keep a safe distance with other robots throughout entire path traversal.
Claim 19 recites same limitations  as of clam 4, hence is also rejected under same basis.

Claims 7, 8, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Hidai (US 20050066397).

For claim 7, Sri teaches: The method of claim 6, 

Sri does not teach wherein the mobility parameters comprise a categorization of a surface within the first route segment

Hidai teaches: wherein the mobility parameters comprise a categorization of a surface within the first route segment ([0066], disclosing embodiment defines the floor surface in terms of a plane where the robot apparatus walks, and defines the floor surface category in which the floor surface is categorized. Obviously, it may be preferable to categorize not only the floor surface, but also the other walking surfaces, for example, outdoor ground surfaces, lawn, stair surfaces, and the like where the robot apparatus can walk. An appropriate walking control mode may be selected).

Sri teaches of UAVs to navigate to a mission location to monitor it and perform surveillance ([0001], disclosing UAVs may be used for a growing number of civilian applications, such as police surveillance, firefighting, security work (e.g., surveillance of pipelines), surveillance of farms, commercial purposes, etc. [0038], disclosing a hostile location (e.g., a hostage location of a terrorist compound, a plane hijacking, etc.); a location of an accident (e.g., a building fire, a warehouse explosion, etc.)). Therefore, Sri teaches of operating the UAVs in various environmental conditions.

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri wherein the mobility parameters comprise a categorization of a surface within the first route segment as taught by Hidai to select most appropriate navigation scheme for mission environment.
Claim 22 recites same limitation as of claim 7, hence is rejected under same basis.

For claim 8, modified Sri teaches: The method of claim 7, wherein the categorization comprises stairs or flat ground (as explained in claim 7, modified Sri teaches identification of stairs and ground).
Claim 23 recites same limitations as of claim 8, hence is rejected under same basis.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Venkatraman (US 20180061251 hereinafter referred to as Venk)

For claim 9, Sri teaches: The method of claim 6, 

Sri does not teach: wherein the velocity bounds comprise a minimum velocity for the robot while traversing the first route segment and a maximum velocity for the robot while traversing the first corresponding route segment.

Venk teaches wherein the velocity bounds comprise a minimum velocity for the robot while traversing the first route segment and a maximum velocity for the robot while traversing the first route segment ([0042], disclosing route planning for a flight of a UAV may use various information associated with the areas from the source to the destination of the flight. The information may include physical obstacles (such as tall buildings), permitted zones, hazards, prohibited areas, special permission requirements, height limits, and speed limits in different areas or zones. such information may collectively be referred to as navigation assistance data (NAD). NAD may also include information regarding speed limits in some areas. The speed limits may include a maximum speed limit and/or a minimum speed limit. In some embodiments, the speed limits may be different at different heights).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri to wherein the velocity bounds comprise a minimum velocity for the robot while traversing the first route segment and a maximum velocity for the robot while traversing the first route segment as taught by Venk to efficiently plan a route according to area to be traversed.
Claim 24 recites same limitations as of claim 9, hence is rejected under same basis.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Venkatraman (US 20180061251 hereinafter referred to as Venk) and Liu (US 20160068267).

For claim 10, modified Sri teaches: The method of claim 9, 

Sri does not explicitly teach: wherein the velocity bounds comprise angular velocity bounds, lateral velocity bounds, and longitudinal velocity bounds.
Liu teaches wherein the velocity bounds comprise angular velocity bounds, lateral velocity bounds, and longitudinal velocity bounds ([0049], disclosing one or more operating rules may provide ranges, limits, values, and the like for one or more aspects of the state of the UAV (e.g., altitude, latitude, longitude, roll, pitch, yaw, translational velocity, angular velocity, translational acceleration, angular acceleration, etc.). [0004], disclosing flight mode may be associated with a set of operating rules for controlling the unmanned aerial vehicle. Each flight mode may provide different control schemes for operating the unmanned aerial vehicle, such as different obstacle avoidance strategies, thereby enhancing adaptability, safety, and ease of use).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Sri to wherein the velocity bounds comprise angular velocity bounds, lateral velocity bounds, and longitudinal velocity bounds as taught by Liu to thereby enhancing adaptability, safety, and ease of the invention.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 20160247404 hereinafter referred to as Sri) in view of Liu (US 20160068267).

For claim 13, Sri teaches: The method of claim 1, 

Sri does not explicitly teach: wherein the data processing hardware resides on the robot.

Liu teaches wherein the data processing hardware resides on the robot (Abstract, disclosing system comprises one or more sensors carried by the unmanned aerial vehicle and configured to provide sensor data and one or more processors. The one or more processors can be individually or collectively configured to: determine, based on the sensor data, an environment type for the environment; select a flight mode from a plurality of different flight modes based on the environment type, wherein each of the plurality of different flight mode is associated with a different set of operating rules for the unmanned aerial vehicle; and cause the unmanned aerial vehicle to operate within the environment while conforming to the set of operating rules of the selected flight mode. [0040], disclosing flight mode can be determined automatically, e.g., based on environmental data collected by one or more sensors carried by the UAV. Advantageously, the embodiments described herein can be used to automatically and dynamically optimize the operating rules for the UAV by selecting an appropriate flight mode based on the current environmental context, thereby enhancing the safety, user convenience, and adaptability of the UAV).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Sri to wherein the data processing hardware resides on the robot as taught by Liu to enhance safety, user convenience and adaptability of the invention.
Claim 28 recites same limitations as of claim 13, hence is also rejected under same basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469.295.9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664